SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

877
CA 11-00558
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, GREEN, AND GORSKI, JJ.


DAVID LEAVINES, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

HUEBER-BREUER CONSTRUCTION CO., INC. AND
ELMCREST CHILDREN’S CENTER, INC.,
DEFENDANTS-APPELLANTS.


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KEVIN E. HULSLANDER
OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

STANLEY LAW OFFICES, LLP, SYRACUSE (JOSEPH P. STANLEY OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered November 18, 2010 in a personal
injury action. The order, insofar as appealed from, granted the
motion of plaintiff for partial summary judgment pursuant to Labor Law
§ 240 (1) and denied in part the cross motion of defendants for
summary judgment.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on May 18, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court